Citation Nr: 0530725	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  99-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin disability to 
include service connection based on exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1964 to November 
1964, from January 1965 to January 1968, and from September 
1983 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference in 
January 2001.  

The issue on appeal was originally before the Board in 
September 2003 when it was remanded for additional 
evidentiary development and to cure a procedural defect.  The 
appeal originally included the additional issue of 
entitlement to service connection for asthma.  In March 2005, 
the RO granted service connection for asthma.  That issue is 
no longer in appellate status.  


FINDING OF FACT

The veteran suffers from atopic dermatitis which is causally 
related to his active duty service.  


CONCLUSION OF LAW

Atopic dermatitis was incurred in the veteran's active duty 
service.  38 U.S.C.A §§ 1101, 1110, 1133, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in February 2004 
and June 2004 VCAA letters and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the February 2004 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
February 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claim, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran also appeared at a Board hearing.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the veteran with the claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service. 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

The service medical records include one reference to the 
presence of skin problems.  In October 1995, it was noted 
that the veteran had lesions on his face which he wanted to 
have checked.  It was noted that he had had sun exposure.  He 
was also concerned about acne on his face and back.  Physical 
examination revealed a scaly red plaque on the left temple.  
The impressions were actinic keratosis, mild acne and 
sebaceous hyperplasia of the face.  The veteran was advised 
to follow-up as needed but there are no further references to 
a skin disability in the service medical records.  

The veteran submitted his claim of entitlement to service 
connection for a skin condition in September 1997.  He 
indicated at that time that he had problems with rashes and 
acne.  

The first post-service evidence of the presence of a skin 
disability is included in the report of a December 1997 VA 
examination.  At that time, the veteran reported that he had 
had an intermittent pruritic rash and bumps on his forearm, 
neck, face, ears, back, and legs for the preceding two years.  
He reported that a keratotic lesion was removed from his face 
in October 1995.  He also reported a history of acne on the 
face and back for several years.  Physical examination 
revealed an erythematous macular rash on both forearms with a 
few scattered papules on the forearms and anterior chest.  
Dry scaly skin was present in the feet and multiple healed 
scars were noted on the upper back and face.  The diagnosis 
was history of acne on the face and back, eczematous 
dermatitis of the forearms, chronic tinea pedis and 
intradermal nevi and sebaceous hyperplasia of the face.  

In January 2001, the veteran testified before the undersigned 
that he was seen in 1995 during active duty for a lot of 
lesions on his skin.  There was a concern due to sun exposure 
that the lesions might have been cancerous.  He was treated 
by removal of one of the lesions with liquid nitrogen but did 
not seek or receive any further treatment during active duty.  
He reported that, within the past few months, he had been 
having a lot of problems with rashes and lesions.  

Several VA clinical records dated from August to December of 
2001 evidence complaints of and treatment for rashes.  One of 
the records indicates that the rashes began in July of that 
year.  Diagnoses and impressions included allergic rash and 
atopic dermatitis, eczematous dermatitis.

A March 2004 private clinical record includes the notation 
that the veteran had been seen in the past for multiple 
recurrent skin lesions which had been called atopic 
dermatitis.  The impression was rash called atopic 
dermatitis. 

In September 2004, VA scheduled an examination to determine 
the nature, extent and etiology of any skin disability found 
on examination.  The veteran reported that he was treated for 
both acne and actinic keratosis while on active duty.  He 
reported that, while on active duty, he experienced 
intermittent itchy skin lesions.  Since retirement, he 
reported that he continued to have recurrent episodes of 
itchy, thickened and reddish lesions on the trunk, upper 
extremities and on the legs behind the knees.  Physical 
examination revealed no skin lesions, scarring, 
disfigurement, no acneform lesions, no scarring alopecia, no 
alopecia areata and no history of hyperhidrosis.  The 
examiner noted that the veteran was treated for actinic 
keratosis and acne during active duty.  The diagnosis was no 
active skin lesions at the time of the examination but the 
veteran's history was suggestive of atopic dermatitis.  The 
examiner opined that the veteran's skin condition was not 
secondary to exposure to herbicides while on active duty.  
The skin disability did not cause any functional impairment.  

In April 2005, an addendum to the September 2004 VA 
examination was promulgated.  The examiner noted that the 
veteran had been treated in October 1995 while on active duty 
for actinic keratosis and facial acne.  The examiner also 
noted that there was evidence that the veteran had sebaceous 
hyperplasia of the face during active duty.  The examiner 
further noted that the examination he conducted in September 
2004 resulted in an impression that the veteran had atopic 
dermatitis.  The examiner reported that an extensive review 
of the service medical records failed to reveal any evidence 
of lesions suggestive of atopic dermatitis.  He opined that 
the veteran's present skin condition of atopic dermatitis was 
not caused by or a result of the veteran's active duty 
service as the service medical records only document actinic 
keratosis and mild acne.  

It appears clear from the record that the veteran has 
suffered several types of skin disorders over the years.  
What is not entirely clear is whether any current skin 
disorder is related to service.  It should be noted first of 
all that there is no medical evidence of chloracne to warrant 
service connection under the presumption for exposure to 
herbicides.  It also appears from the record that the acne 
and keratosis apparently noted in service have not been 
currently demonstrated.  In other words, those disorders 
appear to have been acute and there does not appear to be any 
medical diagnosis of current acne or keratosis.  

However, the Board notes that dermatitis was diagnosed on 
examination in December 1997, just a few months after 
discharge from service.  Significantly, dermatitis was again 
diagnosed in 2001, and again in March 2004.  Although there 
was no evidence of active skin lesions at the time of the 
September 2004 VA examination, the examiner did comment that 
the veteran's history was suggestive of atopic dermatitis.  
That examiner was of the opinion that the condition was not 
secondary to exposure to herbicides, but it nevertheless 
appears that there has been a documented continuity of 
dermatitis symptomatology since service.  

The Board acknowledges that the April 2005 addendum prepared 
by the September 2004 VA examiner was to the effect that it 
was that examiner's opinion that the veteran's present skin 
condition of atopic dermatitis was not caused by or a result 
of the veteran's active duty because this disorder was not 
documented during service.  Although the examiner is correct 
in that atopic dermatitis was not documented during service, 
the fact remains that the veteran has been consistent in his 
assertions that his skin problem began during service and 
that dermatitis was in fact diagnosed shortly after service 
and has been routinely diagnosed ever since.  Although the 
evidence is not compelling, the Board does believe that the 
positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
atopic dermatitis is related to service.  In such a 
situation, service connection is mandated by 38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for atopic dermatitis is 
warranted.  The appeal is granted to this extent.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


